Case: 20-20365     Document: 00515827085         Page: 1     Date Filed: 04/19/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  No. 20-20365
                                                                             FILED
                                                                         April 19, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   Jana K. Landry,

                                                           Plaintiff—Appellant,

                                       versus

   Pilar Laborde-Lahoz; Sunil Athavale; Sharon Lambi;
   Harris County; Steven Beusch; Mary Squyres; Kelli
   Taylor,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:17-CV-370


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          On behalf of her deceased son, Matthew Nelson, Jana K. Landry has
   brought claims pursuant to federal and state law against Harris County,
   Texas, the Texas Department of Criminal Justice (“TDCJ”), and several


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20365            Document: 00515827085            Page: 2      Date Filed: 04/19/2021




                                            No. 20-20365


   state and county employees. Landry appeals (1) an order of the district court
   dismissing two of the individual defendants under Federal Rule of Civil
   Procedure 12(b)(6) for failure to state a claim upon which relief can be
   granted and (2) an order of the lower court granting summary judgment to
   the remaining defendants. For the reasons that follow, we AFFIRM.
                                         I. BACKGROUND
                                              A. Facts
             On November 14, 2014, Nelson was booked into the Harris County
   jail after prosecutors charged him with intent to deliver 4 to 200 grams of
   methamphetamine. Between that date and April 1, 2015 (when Harris
   County transferred Nelson into the custody of TDCJ), Nelson met with
   numerous medical and mental-health providers. Nelson’s first such
   encounter occurred on the day he arrived at the jail. During the intake process
   Nelson jumped from a bench trying to land on his head. Jail staff transported
   him to the hospital where he admitted to using crystal meth that morning and
   to having suicidal thoughts.
             The next day, Nelson returned to the jail and met with Dr. Conrad
   Gibby, who observed that Nelson felt depressed “because [he] felt wrongly
   accused and [would] be [in jail] the rest of his life.”1 Harris County then sent
   Nelson to Dr. Sunil Athavale to perform a psychiatric assessment. During
   Dr. Athavale’s evaluation, Nelson informed the psychiatrist that “he was
   trying to kill himself yesterday at [the] booking area,” that he met with
   another psychiatrist as a teenager “for acting out,” and that he once cut his
   wrists 15 years prior “out of frustration.” Dr. Athavale admitted Nelson to
   the jail’s mental health unit and placed him on suicide precautions because


             1
                 On January 20, 2015, a jury sentenced Nelson to 63 years in prison on the meth
   charge.




                                                  2
Case: 20-20365      Document: 00515827085          Page: 3    Date Filed: 04/19/2021




                                    No. 20-20365


   Nelson “want[ed] to try to find any way he can to die.” The psychiatrist also
   prescribed medication for his depression.
          On November 16, 2014, a nurse practitioner in the mental health unit,
   Hazel Wooding, examined Nelson and continued him on suicide precautions
   even though he appeared “alert, calm and cooperative.” The next day
   Nelson met with Dr. Najeed Riaz, who also continued him on suicide
   precautions even though Nelson denied having suicidal thoughts. Dr. Riaz
   then removed Nelson from suicide precautions on November 18 after
   conducting a suicide-risk assessment, which indicated that Nelson presented
   a low risk of taking his own life. Six days later, Dr. Riaz met with Nelson once
   again and observed that Nelson “ha[d] shown a good response to current
   [treatments], appear[ed] calm, pleasant and cooperative, [and] denied any
   suicidal ideation.” Dr. Riaz discharged Nelson to a step-down unit,
   maintained his medications, and requested that he follow up with the mental
   health unit in one month.
          The next day Nelson met with Sherry Burton, a medical intern, who
   observed that he appeared “pleasant,” “goal directed,” and “denied being
   in any acute psychological distress.” Two weeks later, Nelson had a mental-
   health checkup with Angela Jones, a health practitioner. Jones recommended
   that Nelson return to the jail’s general population after he continued to deny
   suicidal ideation or psychological distress.
          In addition to the one-month follow up with Dr. Mireya Hansen,
   Nelson met with two registered nurses in December 2014. All three medical
   professionals reported that Nelson did not present with suicidal ideation. Dr.
   Hansen continued Nelson on his depression medication. Separately that
   same month, Nelson met with two additional medical professionals at the jail
   who assessed his hypertension. The first, Sharon Lambi—a physician
   assistant—recorded an elevated blood-pressure reading but did not modify




                                          3
Case: 20-20365      Document: 00515827085          Page: 4    Date Filed: 04/19/2021




                                    No. 20-20365


   any of his medications. The second, Dr. Syed Rahman, increased the strength
   of Nelson’s medications nine days later having observed that Nelson
   maintained an elevated blood pressure. Lambi met with Nelson after a few
   days after he met with Dr. Rahman and prescribed two new medications for
   blood pressure and cholesterol since his pressure remained high.
          Two months passed without any further mental-health incidents. But
   on March 13, 2015, an inmate notified Detention Officer Girma Abebe that
   Nelson had cut his neck. Abebe then discovered Nelson using a payphone
   with “a big gash” on his neck. After handcuffing Nelson, Abebe inquired
   with Nelson how he had received the neck wound. Nelson replied that he had
   “cut [him]self while shaving [his] face.” As Abebe escorted Nelson to the
   medical clinic for treatment, Nelson “broke free from [her] grip and tried to
   slam his head into the wall.” Once they arrived at the clinic a nurse cleaned
   Nelson’s neck injury and referred him to psychiatry. Later that day, Nelson
   saw Dr. Gibby and another psychiatrist, Dr. Pilar Laborde-Lahoz. Dr.
   Laborde-Lahoz reported that Nelson “vehemently denie[d]” cutting his
   neck to commit suicide. After observing that Nelson appeared “extremely
   depressed . . . because [Nelson] thought his [girlfriend] wanted to break up
   with him,” Dr. Laborde-Lahoz conducted a suicide-risk assessment. The test
   indicated a slightly elevated risk of suicide than the assessment performed
   about four months prior, but the risk level remained in the low range. Dr.
   Laborde-Lahoz then prescribed new medications for mood stability, sleep,
   anxiety, depression, and ADHD.
          On March 30, 2015, Nelson had a panic attack because of severe pain
   in his legs. An officer escorted Nelson to the medical clinic, but a nurse
   informed Nelson that he was unable to receive any pain medicine since it
   would interfere with upcoming doses of other daily medications. After
   returning to his cellblock, Nelson got up from his chair and ran head first into
   a wall. Nelson was taken on a stretcher to the medical clinic where he told the



                                          4
Case: 20-20365      Document: 00515827085          Page: 5   Date Filed: 04/19/2021




                                    No. 20-20365


   treating nurse, Stacy Barton, that he “ran [his] head into the wall to knock
   [him]self out because no one [would] listen to [him] about [his] legs.”
           On the morning of April 1, 2015, Harris County transferred Nelson
   into the custody of TDCJ’s Gurney Unit. Nelson’s medical records and a
   health form arrived with him. The form, which was completed by Registered
   Nurse Rosemary Ojih, indicated that Nelson did not currently have suicidal
   ideation but that he had a history of suicidal behavior, including Nelson’s
   November 2014 attempt to hit his head on the floor and his childhood wrist-
   cutting incident.
           Nelson received several assessments are part of TDCJ’s intake
   process. First, Mary Squyres, a licensed vocational nurse, performed an
   initial screening during which Nelson indicated that he did not have a history
   of suicide nor currently had any suicidal thoughts. Stephanie Cruz, an
   administrative technician at the Gurney Unit, and Kelli Taylor, the Gurney
   Unit’s psychotherapist, then each independently evaluated Nelson’s mental
   health status. Both assessments revealed normal behavior, while neither
   revealed Nelson to have any suicidal thoughts. Finally, Sgt. Christopher
   Thorn conducted an offender-assessment screening during which Nelson
   denied having any mental-health issues.
           At the completion of these assessments, Nelson was escorted to his
   cell where he began to complain that the cell felt claustrophobic. After
   Nelson spoke with Sgt. Kyle Beusch about his complaint, Beusch asked
   another inmate to try help him calm Nelson down. Nelson then spoke with
   the inmate and become “very calm.” Around 4:45 PM, Nelson requested a
   medical grievance form from Officer Donna Lane but did not notify prison
   staff that he had any suicidal thoughts. Nonetheless, about 30 minutes later
   Officer Lane discovered that Nelson had hung himself with a bedsheet from
   his cell.




                                         5
Case: 20-20365      Document: 00515827085          Page: 6    Date Filed: 04/19/2021




                                    No. 20-20365


                                B. Procedural History
          The operative complaint asserted the following claims: (1) disability
   discrimination under the Americans with Disabilities Act (“ADA”), 42
   U.S.C. § 12101 et seq., and the Rehabilitation Act (“RA”), 29 U.S.C. § 701
   et seq. against Harris County and TDCJ; (2) Eighth and Fourteenth
   Amendment violations under 42 U.S.C. § 1983 against all defendants; (3)
   municipal liability under Monell v. Department of Social Services of City of New
   York, 436 U.S. 658 (1978), against Harris County; (4) medical malpractice
   under Texas law against Lambi; (5) wrongful death under Texas law against
   all defendants; and (6) survival claims under Texas law against all defendants.
          The district court dismissed Landry’s claims against Laborde-Lahoz
   and Athavale under Federal Rule of Civil Procedure 12(b)(6) for failure to
   state a claim upon which relief may be granted. After proceeding through
   discovery, Harris County, TDCJ, and the remaining individual defendants
   moved for summary judgment. Landry’s response solely addressed her
   Monell claim against Harris County. The district court awarded summary
   judgment to each of the defendants on all of Landry’s claims.
          Landry timely appealed.
                            II. STANDARD OF REVIEW
          We review orders granting summary judgment de novo. Griggs v.
   Brewer, 841 F.3d 308, 311 (5th Cir. 2016). “Summary judgment is appropriate
   only when ‘the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.’”
   Shepherd ex rel. Estate of Shepherd v. City of Shreveport, 920 F.3d 278, 282–83
   (5th Cir. 2019) (quoting Fed. R. Civ. P. 56(a)). “A material fact is one that
   might affect the outcome of the suit under governing law,” and “a fact issue
   is genuine if the evidence is such that a reasonable jury could return a verdict
   for the non-moving party.” Renwick v. PNK Lake Charles, L.L.C., 901 F.3d




                                          6
Case: 20-20365      Document: 00515827085            Page: 7    Date Filed: 04/19/2021




                                      No. 20-20365


   605, 611 (5th Cir. 2018) (internal citations quotation marks omitted). “A
   party cannot defeat summary judgment with conclusory allegations,
   unsubstantiated assertions, or only a scintilla of evidence.” Lamb v. Ashford
   Place Apartments L.L.C., 914 F.3d 940, 946 (5th Cir. 2019) (quotation
   omitted). However,“[w]e must view the evidence in the light most favorable
   to the non-moving party, drawing ‘all justifiable inferences . . . in the non-
   movant’s favor.’” Renwick, 901 F.3d at 611 (quoting Envtl. Conservation Org.
   v. City of Dallas, 529 F.3d 519, 524 (5th Cir. 2008)).
                                   III. DISCUSSION
          As an initial matter, we note that our review is limited to Landry’s
   Monell claim against Harris County since she failed on summary judgment to
   address the defendants’ arguments as to her other claims. See Davis v. City of
   Alvarado, 835 F. App’x 714, 718 (5th Cir. 2020) (citing Matter of Dall.
   Roadster, Ltd., 846 F.3d 112, 126 (5th Cir. 2017)). And even if she had, Landry
   has otherwise abandoned an appeal of the other claims by solely briefing her
   Monell claim against Harris County. See id. at 717 n.2 (citing Bailey v. Shell W.
   E&P, Inc., 609 F.3d 710, 722 (5th Cir. 2010)).
          “Although a municipality can be liable under § 1983 when [] allegedly
   unconstitutional action results from a policy or practice that is responsible for
   the individual’s injury, see Monell, 436 U.S. at 690 (1978), it is well established
   that there must be an underlying constitutional violation for there to be a
   claim under Monell.” Taite v. City of Fort Worth Texas, 681 F. App’x 307, 309
   (5th Cir. 2017) (citing Kitchen v. Dallas County, Texas, 759 F.3d 468, 483 (5th
   Cir. 2014)); see also Webb v. Town of Saint Joseph, 925 F.3d 209, 214 (5th Cir.
   2019) (“While municipalities can be sued directly under § 1983, Monell
   establishes that they ‘cannot be found liable on a theory of vicarious liability
   or respondeat superior.’” (quoting Davidson v. City of Stafford, 848 F.3d 384,




                                           7
Case: 20-20365       Document: 00515827085             Page: 8     Date Filed: 04/19/2021




                                       No. 20-20365


   395 (5th Cir. 2017), as revised (Mar. 31, 2017))).2 Harris County argues that
   the district court properly dismissed Landry’s Monell claim because she did
   not show that Harris County officials violated any of Nelson’s constitutional
   rights. We agree.
          Landry contends that Harris County officials violated Nelson’s
   Eighth Amendment right to have his serious medical needs met “by not
   disclosing the fact that he was actively suicidal when he was transferred to
   TDCJ.” “To show a violation of the Eighth Amendment, the plaintiff must
   prove: (1) objective exposure to a substantial risk of serious harm; and (2)
   that prison officials acted or failed to act with deliberate indifference to that
   risk.” Carlucci v. Chapa, 884 F.3d 534, 538 (5th Cir. 2018) (citation and
   internal quotation marks omitted). Deliberate indifference to a prisoner’s
   serious medical needs refers to the “unnecessary and wanton infliction of
   pain.” Estelle v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted).
   “Deliberate indifference cannot be inferred merely from a negligent or even
   a grossly negligent response to a substantial risk of serious harm.” Williams
   v. Banks, 956 F.3d 808, 811 (5th Cir. 2020) (brackets omitted). A plaintiff
   satisfies the “extremely high standard” for proving deliberate indifference
   “only if [s]he [proves the defendant] (1) knows that [the] inmate[] face[s] a
   substantial risk of serious bodily harm and (2) disregards that risk by failing
   to take reasonable measures to abate it.” Arenas v. Calhoun, 922 F.3d 616,
   620 (5th Cir. 2019) (citation and internal quotation marks omitted).
          While “[s]uicide is an objectively serious harm implicating the state’s
   duty to provide adequate medical care[,]” Arenas, 922 F.3d at 621, Landry
   has not demonstrated that any Harris County official acted with deliberate



          2
           A county is considered a municipality for the purposes of Monell liability. See
   Hampton Co. Nat. Sur., LLC v. Tunica Cty., Miss., 543 F.3d 221, 224 (5th Cir. 2008).




                                             8
Case: 20-20365      Document: 00515827085          Page: 9    Date Filed: 04/19/2021




                                    No. 20-20365


   indifference toward Nelson’s medical needs. The record shows that after
   attempting suicide upon his admission to the Harris County jail, officials
   evaluated his mental status, treated his ailments, and placed him on suicide
   watch. Nelson was discharged back into the prison’s general population only
   after showing the requisite improvement in his mental health. Once Nelson
   attempted to hurt himself again by cutting his neck and running head first
   into a wall, he did not indicate to any official that his actions were a product
   of suicidal thoughts. And when Harris County officials transferred Nelson
   into the custody of TDCJ, they sent Nelson’s medical records and a form
   noting his history of suicide attempts along with him, as required by state law.
   See TEX. CODE CRIM. P. § 42.09(8)(a) (listing the different types of
   documentation required to accompany an offender when he or she is
   transferred from county to state custody, including the type of health form
   that accompanied Nelson and “a copy of any mental health records, mental
   health screening reports, or similar information regarding the mental health
   of the defendant”). As the district court observed, this evidence “is
   inconsistent with any inference of deliberate indifference.” Moreover, given
   the multiple psychological assessments that TDCJ officials themselves
   performed on Nelson when he arrived at the Gurney Unit, Landry has not
   established how any additional information that Harris County officials could
   have flagged for their TDCJ counterparts would have led TDCJ officials to
   handle Nelson’s intake any differently.
          Still, Landry suggests that Harris County officials ignored her pleas to
   consider Nelson as suicidal when he denied having such thoughts. The
   record, however, does not support such an inference. Landry first observes
   that she wrote a letter on March 14, 2015 to Harris County sheriff, Adrian
   Garcia, informing him that Nelson was suicidal. However, Landry testified
   that the letter instead praised the Harris County officials who responded to
   Nelson’s neck-cutting incident. She further notes that she called the Harris




                                          9
Case: 20-20365     Document: 00515827085           Page: 10    Date Filed: 04/19/2021




                                    No. 20-20365


   County jail on March 30, 2015 to warn the jail staff that Nelson was suicidal.
   But Landry did not specifically notify jail officials that her son was suicidal;
   rather, she simply stated that she was “concerned about him.” Such
   evidence does not show that Harris County officials disregarded a known risk
   that Nelson would take his own life.
          Finally, Landry relies on several cases in support of her argument that
   the Harris County officials violated her son’s Eighth Amendment rights. Yet
   each of these cases is inapposite.
          The first case, Hyatt v. Thomas, held that an officer did not
   subjectively disregard a known risk that an inmate might commit suicide even
   though the officer placed the inmate in a cell with an object—a plastic bag—
   that the inmate used to end his own life. 843 F.3d 172, 178–80 (5th Cir. 2016).
   Thus, Hyatt does not lend any support to the conclusion that a Harris County
   official acted with deliberate indifference here.
          Converse v. City of Kemah, Texas, the second case upon which Landry
   relies, is also inapt because it involved an appeal of a dismissal under Rule
   12(b)(6). 961 F.3d 771, 773 (5th Cir. 2020). The question on summary
   judgment is whether the party has shown, given the evidence in the record,
   that a reasonable juror could find in favor of the party on that claim. Yet a
   plaintiff does “not have to submit evidence . . . at [the motion to dismiss]
   stage.” Chhim v. Univ. of Tex. at Austin, 836 F.3d 467, 470 (5th Cir. 2016).
   Hence, Converse does not help us determine whether this case presents any
   genuine disputes as to whether a Harris County official acted with deliberate
   indifference.
          The last case upon which Landry relies—Taylor v. Riojas—also does
   not support her argument because that case involved a factually distinct claim
   involving unsanitary prison conditions. 141 S. Ct. 52, 54 (2020).




                                          10
Case: 20-20365       Document: 00515827085            Page: 11      Date Filed: 04/19/2021




                                       No. 20-20365


          In sum, we cannot conclude that any Harris County official acted with
   deliberate indifference in this case because Landry has not established that at
   least one such official “dr[ew] the inference” that Nelson might commit
   suicide. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). Given this, the
   district court properly granted summary judgment on Landry’s Monell claim
   against Harris County.3
                                    IV. CONCLUSION
          When tragedies occur, such as a suicide, there is a desire for answers.
   But when defendant-officials “respond[] reasonably” to a substantial risk of
   serious harm, holding them liable cannot be one of them, “even if the harm
   ultimately was not averted.” See Farmer, 511 U.S. at 844.
          For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




          3
           Because we hold that Landry has not shown a constitutional violation underlying
   her Monell claim, we decline to reach the substance of that claim.




                                             11